                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 UNITED STATES OF AMERICA,                            CR 18–117–BLG–DLC

                      Plaintiff,
                                                              ORDER
        vs.

 NATHAN THOMAS TRUJILLO,

                      Defendant.



      United States Magistrate Judge Timothy J. Cavan entered Findings and

Recommendation in this matter on December 11, 2018. Neither party objected

and therefore they are not entitled to de novo review of the record. 28 U.S.C. §

636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

This Court will review the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

      Judge Cavan recommended this Court accept Nathan Thomas Trujillo’s


                                           1
guilty plea after Trujillo appeared before him pursuant to Federal Rule of Criminal

Procedure 11, and entered a plea of guilty to conspiracy to possess with intent to

distribute methamphetamine in violation of 21 U.S.C. § 846 as charged in Count I

of the Indictment, possession with intent to distribute methamphetamine in

violation of 21 U.S.C. § 841(a)(1) as charged in Count II of the Indictment, and

possession of a firearm in furtherance of a drug trafficking crime in violation of 18

U.S.C. § 924(c)(1)(A)(i) as charged in Count III of the Indictment.

      I find no clear error in Judge Cavan’s Findings and Recommendation (Doc.

22), and I adopt them in full.

      Accordingly, IT IS ORDERED that Nathan Thomas Trujillo’s motion to

change plea (Doc.15) is GRANTED and Nathan Thomas Trujillo is adjudged

guilty as charged in Counts I through III of the Indictment.

      DATED this 3rd day of January, 2019.




                                          2
